DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In lines 3-4 of [0062]: “… may different …” should be changed to --… may be different …--; and 
In lines 4 and 5 of [0081]: “… in Fig. 3 …” should be changed to --… in Fig. 13 …--.
Appropriate correction is required.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In lines 5-6 of claim 1: “… and configured to assign…” should be changed to --… and to assign …--; 
In line 1 of claim 2-9, 11-18 and 20: “… claim 1/3/10/12/19 wherein …” should be changed to --… claim 1/3/10/12/19, wherein …--; 
In claims 1, 10 and 19-20: delete blank lines; 
In line 3 of claim 2 and lines 2-3 of claim 11: “… to be skipped …” should be changed to --… is to be skipped …--; 
In line 1 of claim 10: “… A system comprising: …” should be changed to --… A system, comprising: …--; 
In line 5 of claim 10: “… program that specified the user …” should be changed to --… program that specifies the user …--; 
In line 6 of claim 10: “… and wherein the display event …” should be changed to --… wherein the display event …--; 
In line 8 of claim 10: “… wherein the user …” should be changed to --… and wherein the user …--; and 
In line 1 of claim 19: “… A method comprising: …” should be changed to --… A method, comprising: …--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, 8-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussette (U.S. Pub. No. US 2016/0062464 A1).

As to claim 1, Moussette (Figs. 1-35) teaches a non-transitory computer accessible storage medium (memory 102 which optionally includes one or more computer readable storage mediums; [0065], lines 8-9; Fig. 1A) storing a plurality of instructions which, when executed, implement on a system (the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 to process data; [0070], lines 3-6; Fig. 1A): 
a user application program (an email application 800) configured to display a user application-specified user interface (a user interface of the email application 800) that comprises a plurality of user interface elements (Fig. 8); and 
a detent library (TABLE 1 and TABLE 2) configured to scan the plurality of user interface elements (e.g., Mailboxes, Inbox, Edit, Draft, Refresh, and Message) and configured to assign detent operations (Microtap waveforms 510a-c) to selected user interface elements (e.g., Mailboxes and Draft) that lack a detent operation (e.g., Buzz-buzz) specified by the user application program (the email application 800), based on the detent operations (e.g., Buzz-buzz and Fade tap) assigned by the user application program (the email application 800) to other ones (e.g., Timer and Background) of the plurality of user interface elements (Fig. 8, TABLE 1 and TABLE 2).

As to claim 2, Moussette teaches 
wherein the user application program (the email application 800) is configured to indicate that a given user interface element (e.g., Inbox) of the plurality of user interface elements to be skipped by the detent library (TABLE 1), and wherein the detent library (TABLE 1) is configured to inhibit (no haptic output) assigning the detent operation (e.g., Buzz-buzz) to the given user interface element (Inbox) based on the indication from the user application program (the email application 800) (TABLE 1).

As to claim 3, Moussette teaches 
wherein the detent library (TABLE 1 and TABLE 2) is configured to determine that the user application-specified user interface (the user interface of the inactive email application Mail 418; Fig. 4A and TABLE 1) is smaller than a particular size (a size of the user interface of the email application 800; Fig. 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to inhibit assigning detent operations (haptic output; TABLE 1) to the plurality of user interface elements (Mail 418 and an indicator 410 of the number of unread e-mails) based on the user application-specified user interface (the user interface with Mail 418 and an indicator 410 of the number of unread e-mails) being smaller than the particular size (a size of the user interface of the email application 800) (Figs. 4A and 8).

As to claim 4, Moussette teaches 
wherein the particular size is a size of a display device in the system (a size of the user interface of the email application 800) (Fig. 8).

As to claim 5, Moussette teaches 
wherein the detent library is configured to detect that an entirety of the user application-specified user interface is visible on a display device in the system (an email application 800 that is actively executing in the foreground on the device 100 and for which the user interface is visible is in the active state; [0194], lines 1-5; Fig. 8), and 
wherein the detent library is configured to inhibit assigning detent operations to the plurality of user interface elements based on the detection that the entirety of the user application-specified user interface is visible (an inactive email application 800 on device 100 is not executing in the background, since it is not visible on the device 100; [0194], lines 5-9; Fig. 4A) .

As to claim 6, Moussette teaches 
wherein the detent library (TABLE 1 and TABLE 2) is configured to detect that the user application program (the email application 800) employs a custom detent provider (User: Yes; Human/Auto Initiated: Human), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to inhibit assigning detent operations (no haptic output) to the plurality of user interface elements (e.g., Email Sent) based on detection of the custom detent provider (User: Yes; Human/Auto Initiated: Human) (TABLE 2).

As to claim 8, Moussette teaches 
wherein the user application program is configured to instantiate the plurality of user interface elements at launch of the user application program (an example of an email application 800 is actively executing in the foreground on the device and the user interface is visible for the email application; [0194], lines 1-5) (Fig. 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to scan the plurality of user interface elements (e.g., Mailboxes and Draft and Timer and Background) and assign detent operations (e.g., Microtap waveforms 510a-c and Buzz-buzz and Fade tap) during the launch of the user application program (the email application 800) (TABLE 1, TABLE 2, and Fig. 8).

As to claim 9, Moussette teaches 
wherein the user application program (the email application 800) is configured to dynamically modify the plurality of user interface elements instantiated in the user application-specifier user interface during execution (e.g., object updater 176 creates a user-interface object; GUI updater 178 updates the GUI, for example, GUI updates 178 prepares display information and sends it to graphics module 132 for display on a touch-sensitive display; [0161], lines 5-11) (Figs. 1 and 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to rescan the plurality of user interface elements (e.g., Mailboxes and Draft and Timer and Background) and reassign the detent operations (e.g., Microtap waveforms 510a-c and Buzz-buzz and Fade tap) based on the dynamic modification (TABLE 1, TABLE 2, and Fig. 8).
As to claims 19-20, these claims differ from claims 1 and 9, respectively, in that claims 1 and 9 are non-transitory computer accessible storage medium claims whereas claims 19-20 are method claims thereof.  Thus, claims 19-20 are analyzed as previously discussed with respect to claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moussette in view of Holenarsipur (U.S. Patent No. US 9,971,407 B2).

As to claim 7, Moussette teaches the non-transitory computer accessible storage medium as recited in claim 1.
Moussette does not expressly teach wherein the user application-specified user interface is a scroll view and the detent operations are applied to notches on the plurality of user interface elements in the scroll view.
 Holenarsipur (Figs. 1-5 and 10-12) teaches 
wherein the user application-specified user interface is a scroll view and the detent operations are applied to notches on the plurality of user interface elements in the scroll view (while the examples described herein refer to the user of rotational position of crown 208 to control scrolling or scaling of a view, it should be appreciated that any other physical state of the crown can be used to control appropriate actions; the state of the display 206 can control physical attributes of crowns 208, for example, if display 206 shows a cursor at the end of a scrollable list, crown 208 can be conformed to a state of a user interface that is displayed on display 206; col 4, lines 42-54) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a scrollable list as taught by Holenarsipur in one or more computer readable storage mediums to perform various functions for device of Moussette because a scrollable list allows displaying a lot of options without taking up a large region of the user interface.

8.	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of Moussette.

As to claim 10, Holenarsipur (Figs. 1-5 and 10-12) teaches a system comprising: 
a crown (Figs. 1-2); 
a display device (a display 106/206) on which a user application-specified user interface is displayed during use (a state of a user interface that is displayed on display 206; col. 4, lines 53-54), 
wherein rotation of the crown causes a user application program that specified the user application-specified user interface to detect a display event on the display device (e.g., if device 500 is displaying a mapping application, rotary input 508 can be used to zoom into and out of a displayed map; col. 7, lines 20-22), and 
wherein the display event is detected responsive to a first detected amount of rotation of the crown (mechanical input actuator 530 can provide a counter-rotation of rotary input 508 along rotational direction 522 each time the scale of the map is changed in response to  the rotational input of the rotary input (e.g., switching from a five-mile scale to a one-mile scale), so as to simulate a click of the rotary input (e.g., detent) and to provide the user haptic feedback that the scale of the map has been changed; col. 7, lines 23-29).
 Holenarsipur does not expressly teach wherein the user application-specified user interface comprises a plurality of user interface elements instantiated by the user application program; and a computer accessible storage medium storing a detent library which, when executed on a processor in the system, is configured to scan the plurality of user interface elements and to assign detent operations to selected user interface elements that lack a detent operation specified by the user application program, based on the detent operations assigned by the user application program to other ones of the plurality of user interface elements.
Moussette (Figs. 1-35) teaches 
wherein the user application-specified user interface comprises a plurality of user interface elements instantiated by the user application program (an example of an email application 800 is actively executing in the foreground on the device and the user interface is visible for the email application; [0194], lines 1-5) (Fig. 8); and 
a computer accessible storage medium (memory 102 which optionally includes one or more computer readable storage mediums; [0065], lines 8-9; Fig. 1A) storing a detent library (TABLE 1And TABLE 2) which, when executed on a processor in the system (the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 to process data; [0070], lines 3-6; Fig. 1A), is configured to scan the plurality of user interface elements (e.g., Mailboxes, Inbox, Edit, Draft, Refresh, and Message) and to assign detent operations (Microtap waveforms 510a-c) to selected user interface elements (e.g., Mailboxes and Draft) that lack a detent operation (e.g., Buzz-buzz) specified by the user application program (the email application 800), based on the detent operations (e.g., Buzz-buzz and Fade tap) assigned by the user application program (the email application 800) to other ones (e.g., Timer and Background) of the plurality of user interface elements (Fig. 8, TABLE 1 and TABLE 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 11, Moussette teaches 
wherein the user application program (the email application 800) is configured to indicate that a given user interface element (e.g., Inbox) of the plurality of user interface elements to be skipped by the detent library (TABLE 1), and wherein the detent library (TABLE 1) is configured to inhibit (no haptic output) assigning the detent operation (e.g., Buzz-buzz) to the given user interface element (Inbox) based on the indication from the user application program (the email application 800) (TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 12, Moussette teaches 
wherein the detent library (TABLE 1 and TABLE 2) is configured to determine that the user application-specified user interface (the user interface of the inactive email application Mail 418; Fig. 4A and TABLE 1) is smaller than a particular size (a size of the user interface of the email application 800; Fig. 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to inhibit assigning detent operations (haptic output; TABLE 1) to the plurality of user interface elements (Mail 418 and an indicator 410 of the number of unread e-mails) based on the user application-specified user interface (the user interface with Mail 418 and an indicator 410 of the number of unread e-mails) being smaller than the particular size (a size of the user interface of the email application 800) (Figs. 4A and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 13, Moussette teaches 
wherein the particular size is a size of the display device in the system (a size of the user interface of the email application 800) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 14, Moussette teaches 
wherein the detent library is configured to detect that an entirety of the user application-specified user interface is visible on the display device in the system (an email application 800 that is actively executing in the foreground on the device 100 and for which the user interface is visible is in the active state; [0194], lines 1-5; Fig. 8), and 
wherein the detent library is configured to inhibit assigning detent operations to the plurality of user interface elements based on the detection that the entirety of the user application-specified user interface is visible (an inactive email application 800 on device 100 is not executing in the background, since it is not visible on the device 100; [0194], lines 5-9; Fig. 4A) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 15, Moussette teaches 
wherein the detent library (TABLE 1 and TABLE 2) is configured to detect that the user application program (the email application 800) employs a custom detent provider (User: Yes; Human/Auto Initiated: Human), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to inhibit assigning detent operations (no haptic output) to the plurality of user interface elements (e.g., Email Sent) based on detection of the custom detent provider (User: Yes; Human/Auto Initiated: Human) (TABLE 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 16, Holenarsipur teaches 
wherein the user application-specified user interface is a scroll view and the detent operations are applied to notches on the plurality of user interface elements in the scroll view (while the examples described herein refer to the user of rotational position of crown 208 to control scrolling or scaling of a view, it should be appreciated that any other physical state of the crown can be used to control appropriate actions; the state of the display 206 can control physical attributes of crowns 208, for example, if display 206 shows a cursor at the end of a scrollable list, crown 208 can be conformed to a state of a user interface that is displayed on display 206; col 4, lines 42-54) (Fig. 2).

As to claim 17, Moussette teaches 
wherein the user application program is configured to instantiate the plurality of user interface elements at launch of the user application program (an example of an email application 800 is actively executing in the foreground on the device and the user interface is visible for the email application; [0194], lines 1-5) (Fig. 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to scan the plurality of user interface elements (e.g., Mailboxes and Draft and Timer and Background) and assign detent operations (e.g., Microtap waveforms 510a-c and Buzz-buzz and Fade tap) during the launch of the user application program (the email application 800) (TABLE 1, TABLE 2, and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

As to claim 18, Moussette teaches 
wherein the user application program (the email application 800) is configured to dynamically modify the plurality of user interface elements instantiated in the user application-specifier user interface during execution (e.g., object updater 176 creates a user-interface object; GUI updater 178 updates the GUI, for example, GUI updates 178 prepares display information and sends it to graphics module 132 for display on a touch-sensitive display; [0161], lines 5-11) (Figs. 1 and 8), and 
wherein the detent library (TABLE 1 and TABLE 2) is configured to rescan the plurality of user interface elements (e.g., Mailboxes and Draft and Timer and Background) and reassign the detent operations (e.g., Microtap waveforms 510a-c and Buzz-buzz and Fade tap) based on the dynamic modification (TABLE 1, TABLE 2, and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used haptic output  as taught by Moussette in a system of Holenarsipur because haptic output allows a user to perceive alert conditions effectively .

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (U.S. Pub. No. US 2017/0016748 A1) is cited to teach an apparatus and a method for sensing rotation of a rotation member provided in an electronic device.
Lynn (U.S. Patent No. US 9,449,476 B2) is cited to teach a method and apparatus for generating localized haptic feedback without a co-located actuator.
Zambetti (U.S. Pub. No. US 2016/0231883 A1) is cited to teach user interfaces using a crown input mechanism.
Zambetti (U.S. Pub. No. US 2015/0370529 A1) is cited to teach manipulation of user interface objects using a rotatable input mechanism.

Inquiries

10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691